UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
THOMAS ALSTON,                  )
          Plaintiff,            )
                                )
     v.                         ) Civ. Action No. 17-2580 (EGS)
                                )
WHOLE FOODS MARKET GROUP,       )
          Defendant.            )
                                )

                                 ORDER

  On January 23, 2018, plaintiff Thomas Alston (“Mr. Alston”),

proceeding pro se, filed an amended complaint against defendant Whole

Foods Market Group (“Whole Foods”). See Am. Compl., ECF No. 12. Mr.

Alston sues Whole Foods on behalf of himself and “all other [sic]

similarly situated” for violations of the District of Columbia

Consumer Protection Procedures Act (“DCCPPA”), D.C. Code § 28-3901 et

seq., and common law fraud. Id. Mr. Alston alleges that Whole Foods

deceptively advertised certain products known as “Larabars” as being

on sale, while charging a non-sale price. Id.

  On February 7, 2018, Whole Foods filed a partial motion to dismiss

as to Mr. Alston’s class action claims, arguing that Mr. Alston does

not have standing to pursue the rights of others by way of his class

action claims because he is not represented by an attorney. See

Def.’s Mot., ECF No. 13. When Mr. Alston did not respond within

fourteen days, pursuant to Local Rule 7(b), the Court sua sponte

extended his time to respond by a month, reminding him that failure


                                   1
to respond could result in his claim being dismissed. See Order, ECF

No. 15. The Order was sent to Mr. Alston’s address of record by

first-class mail, certified receipt. Id.

  Almost two months have passed, and Mr. Alston has not filed a

response. Notwithstanding the fact that the Court may treat Whole

Food’s motion as conceded, see Local Rule 7(b) (“[i]f such a

memorandum [in opposition to a motion] is not filed within the

prescribed time, the Court may treat the motion as conceded”), the

Court independently finds that Mr. Alston may not bring class claims

as a pro se plaintiff.

  Pro se litigants may plead only their own cases, see 28 U.S.C. §

1654, and are “not qualified to appear in the District Court . . . as

counsel for others.” Georgiades v. Martin–Trigona, 729 F.2d 831, 834

(D.C. Cir. 1984) (citing Herrera-Venegas v. Sanchez-Rivera, 681 F.2d

41, 42 (1st Cir. 1982) (“federal courts have consistently rejected

attempts at third-party lay representation”)). Therefore, “a class

member cannot represent the class without counsel, because a class

action suit affects the rights of the other members of the class.”

U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d

10, 16 (D.D.C. 2003), aff’d sub nom. Rockefeller ex rel. U.S. v.

Washington TRU Solutions LLC, 2004 WL 180264 (D.C. Cir. Jan. 21,

2004) (citing Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.

1975)). This principle applies to both of Mr. Alston’s class action

claims. See Rotunda v. Marriott Int’l, 123 A.3d 980, 988 (D.C.


                                  2
2015)(holding that Federal Rule of Civil Procedure 23 applies to

DCCPPA actions under D.C. law). It is therefore

  ORDERED that the defendant’s partial motion to dismiss is GRANTED;

and it is further

  ORDERED that the plaintiff’s class action claims against the

defendant for common law fraud and violations of the DCCPPA are

DISMISSED WITH PREJUDICE.

  SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          April 13, 2018




                                  3